Information to identify the case:
Debtor 1              Herbert C Harder                                                          Social Security number or ITIN   xxx−xx−3690
                      First Name   Middle Name     Last Name                                    EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Kansas                                    Date case filed for chapter 7 9/18/19

Case Number / Presiding Judge:             19−22004 / Robert D. Berger                          Date Notice Issued: 9/19/19
Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                04/16

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The trustee named below is the interim trustee appointed by the U.S. Trustee to serve under general blanket bond on file with
the clerk of the bankruptcy court.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
1. Meeting of creditors                              October 17, 2019 at 09:30 AM                                    Location:
     Debtors must attend the meeting to be
     questioned under oath. In a joint case,         The meeting may be continued or adjourned to a later date. If   Robert J Dole US
     both spouses must attend. Creditors may         so, the date will be on the court docket.                       Courthouse, 500 State
     attend, but are not required to do so.                                                                          Avenue Room 173, Kansas
                                                     All individual debtors are required to produce photo ID and
                                                     proof of Social Security Number to the Trustee at this          City, KS 66101
                                                     meeting. Non−lawyers SHOULD NOT bring cellular
                                                     telephones or other electronic communication devices to the
                                                     courthouse.


                                                 About Debtor 1:                                             About Debtor 2:

2.      Debtor's full name                       Herbert C Harder

3.      All other names used in the
        last 8 years

4.     Address                               5406 Lucille Lane
                                             Shawnee, KS 66203
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




                               Case 19-22004                   Doc# 6         Filed 09/21/19             Page 1 of 8
Debtor Herbert C Harder                                                                                                           Case number 19−22004

5. Debtor's Attorney                              Jeffrey L. Wagoner                                            Contact phone 913−422−0909
   Name and address                               W M Law
                                                  15095 W. 116th Street
                                                  Olathe, KS 66062


6. Bankruptcy trustee                            Christopher J. Redmond                                       Contact phone 913−312−5675
   Name and address                              Redmond Law Firm, LLC
                                                 6731 West 121st St., Suite 226
                                                 Overland Park, KS 66209

7. Bankruptcy clerk's office                      161 Robert J. Dole US Courthouse                                 Office Hours: 9:00 AM − 4:00 PM
    Documents in this case may be filed at this   500 State Avenue                                                 Monday − Friday
    address. You may inspect all records filed    Kansas City, KS 66101
    in this case at this office or online at                                                                       Contact phone (913) 735−2110
    www.pacer.gov.


8. Presumption of abuse                           The presumption of abuse does not arise.
                                                  If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                  U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                      File by the deadline to object to discharge or                   Filing deadline: 12/16/19
    The bankruptcy clerk's office must receive    to challenge whether certain debts are
    these documents and any required filing       dischargeable:
    fee by the following deadlines.

                                                  You must file a complaint:
                                                   • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                     subdivisions of 11 U.S.C. § 727(a)(2) through (7), or
                                                  • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).
                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied under § 727(a)(8) or (9).

                                                  Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.

                                                  Deadline to object to intended abandonment:                      Filing deadline: 75 days after the
                                                                                                                   conclusion of the meeting of creditors
                                                                                                                   unless otherwise ordered.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
    Please do not file a proof of claim unless    proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    you receive a notice to do so.                will send you another notice telling you that you may file a proof of claim and stating the
                                                  deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Abandonment of property of the Local Bankruptcy Rule 6007.1 allows Chapter 7 Trustees to file a notice of intended
    estate                         abandonment of any or all of a debtor's property in the estate as authorized by § 554
                                   without further service on creditors or interested parties. If a creditor or party in interest
                                   timely objects to the abandonment of any property, the Court will schedule a hearing
                                   regarding the property that is the subject of the objection.

13. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2




                                Case 19-22004                 Doc# 6           Filed 09/21/19               Page 2 of 8
                                     United States Bankruptcy Court
                                          District of Kansas
In re:                                                                              Case No. 19-22004-RDB
Herbert C Harder                                                                    Chapter 7
         Debtor
                                       CERTIFICATE OF NOTICE
District/off: 1083-2         User: audrey                 Page 1 of 6                  Date Rcvd: Sep 19, 2019
                             Form ID: 309A                Total Noticed: 397


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 21, 2019.
db             +Herbert C Harder,    5406 Lucille Lane,    Shawnee, KS 66203-1457
9341609        +Abbie Sogard,    13845 Meadow Circle,    Overland Park KS 66224-4565
9341610        +Adam Pillay,    10025 Mackey Cir,    Overland Park KS 66212-3461
9341611        +Aderinne Rost,    14109 Nieman Rd,    Overland Park KS 66221-8178
9341612        +Adrianna Sarris,    5009 W 131 Terrace,    Leawood KS 66209-3455
9341613        +Alex Manrique Callejas,    9618 W 83rd Terr,    Overland Park KS 66212-4401
9341614        +Alex Plumlee,    12301 Gillette Street,    Overland Park KS 66213-4929
9341615        +Allison Pronske,    12028 S Hallet St,    Olathe KS 66062-6037
9341616        +Amanda Chareunsab,    2747 S 18th St,    Kansas City KS 66106-4513
9341617        +Amber Dempsey,    957 E Cottage Creek Dr,    Gardner KS 66030-9443
9341618        +Amber Reedy,    2656 W Whitney St,    Olathe KS 66061-6010
9341619        +Amelia Cierpiot,    12325 Riggs Rd,    Leawood KS 66209-2565
9341620        +Amira Strang,    6603 W 147th Ter,    Overland Park KS 66223-2415
9341621        +Amy Adent,    8016 W 146th St,    Overland Park KS 66223-2421
9341622        +Amy Arena,    12010 W 73rd Street,    Shawnee KS 66216-3512
9341623        +Amy Brewer,    9711 Kessler St,    Overland Park KS 66212-5038
9341624        +Amy De Castro,    16809 Blue Jacket St,    Overland Park KS 66221-7629
9341625        +Amy Fleming,    14204 W 139th Terr,    Olathe KS 66062-8420
9341626        +Amy Grotheer,    15843 W 137th St,    Olathe KS 66062-4533
9341627        +Amy Hamer,    12720 Sagamore Rd,    Leawood KS 66209-1615
9341628        +Amy Hayes,    24041 W 117th St,    Olathe KS 66061-7140
9341629        +Amy Knight,    6614 Hedge Ln Terrace,    Shawnee KS 66226-4901
9341630        +Amy McCurdy,    9613 W 123rd Street,    Overland Park KS 66213-1690
9341631        +Amy McNally,    6733 W 188th Street,    Stilwell KS 66085-8305
9341632        +Amy Perkins,    14805 Catalina St,    Leawood KS 66224-9549
9341633        +Amy Suiter,    15520 England St,    Overland Park KS 66221-9336
9341634        +Andrea Shlte,    10553 Bluejacket St,    Overland Park KS 66214-3030
9341635        +Andy Ferrigno,    5701 W 148th Place,    Overland Park KS 66223-2662
9341636        +Angela Gerstner,    20019 W 93rd St,    Lenexa KS 66220-3669
9341637       #+Angie Caviar,    14624 Linden St,    Overland Park KS 66224-7802
9341638        +Angie Ross,    5213 W 166th Street,    Stilwell KS 66085-8119
9341639        +Ann Barthol,    12110 Godddard Ave,    Overland Park KS 66213-1904
9341640        +Ann Geier,    14807 W 94th Street,    Lenexa KS 66215-3156
9341641        +Ann Marshall,    14336 Flint Street,    Overland Park KS 66221-8050
9341642        +Anne Lamberti,    5313 W. 163rd Ct.,    Stilwell KS 66085-7826
9341643        +Anne Sewell,    6811 Summit Street,    Shawnee KS 66216-2376
9341644        +Anne Waldman,    12501 Granada Lane,    Leawood KS 66209-2246
9341645        +Annie Lampe,    16118 S Locust Street,    Olathe KS 66062-3928
9341646        +Ashley Ivkovic,    11932 Belinder Rd,    Leawood KS 66209-1135
9341647        +Becky Martz,    14701 W 74th Street,    Shawnee KS 66216-5511
9341648         Becky Simms,    77506 Edgehill Ave,    Kansas City KS 66111
9341649        +Ben Pieters,    3018 W 82nd Street,    Leawood KS 66206-1112
9341651        +Beth Gunn,    5906 W 152 Ter,    Overland Park KS 66223-3265
9341652        +Beth Polese,    3689 W 127th Place,    Leawood KS 66209-1730
9341653        +Bethany Lister,    5813 W 145th Street,    Overland Park KS 66223-1152
9341654        +Betsy Lewis,    15836 Briar Dr.,    Overland Park KS 66224-3893
9341655        +Betsy Vanbeber,    8905 W 148th Terrace,    Overland Park KS 66221-9361
9341656        +Bill Kimmel,    8940 Linden Lane,    Prairie Village KS 66207-2283
9341657        +Bill Sanders,    7209 Hardy St,    Overland Park KS 66204-1711
9341658        +Blythe Goldberg,    4702 W 139th Ter,    Overland Park KS 66224-3663
9341659        +Bob Weber,    4814 W 139 Ter,    Overland Park KS 66224-3664
9341660        +Bomonda Hall,    6024 W 158th Street,    Overland Park KS 66223-3446
9341661        +Brad Burford,    34990 W 135th St,    Olathe KS 66061-9068
9341662        +Brandi Ballard,    2209 E Arrowhead Dr,    Olathe KS 66062-2462
9341663        +Brandi Lasley,    15529 England St.,    Overland Park KS 66221-9334
9341664        +Brandon Eibes,    16341 Hayes St,    Stilwell KS 66085-7865
9341665        +Bree Gaskill,    9327 W 155th Terr,    Overland Park KS 66221-9711
9341666        +Brenna Falen,    12209 S Solomon Rd,    Olathe KS 66061-6122
9341667        +Brian Holland,    17829 S Cody St,    Overland Park KS 66221-3663
9341668        +Bridget Aman,    26780 W 90th St,    Lenexa KS 66227-4057
9341669        +Bridget Calverley,    14428 W 93rd Terr,    Lenexa KS 66215-3193
9341670        +Bridget Vani,    370 Terrace Trail W,    Shawnee KS 66217-8697
9341671        +Brooke Griffiths,    13129 Walmer St,    Leawood KS 66209-3622
9341672        +Brooke King,    6770 W 187th Street,    Stilwell KS 66085-8473
9341673        +Cainya Paul,    3705 W 213th Ter,    Bucyrus KS 66013-9658
9341674        +Cami Walker,    14607 N Canterbury ST,    Overland Park KS 66224-3904
9341675        +Candice Wolken,    10201 Lamar Ave,    Overland Park KS 66207-3016
9341676        +Carol Horsch,    13109 Westgage St,    Overland Park KS 66213-5027
9341677       #+Carol J. Harder,    9136 Grant Lane,    Overland Park KS 66212-4829
9341678        +Carol Stovall,    12810 Oakmont Street,    Overland Park KS 66213-4800
9341679         Caroline Lynn,    2413 W 144th Terr,    Overland Park KS 66224
9341680        +Carolyn Dorlac,    4349 W 132nd Terr,    Leawood KS 66209-4186
9341681        +Carrie Madden,    412 W 69th Street,    Kansas City MO 64113-1935
9341682        +Carrie Marlin,    35695 W 379 Street,    Osawatomie KS 66064-5225
                         Case 19-22004       Doc# 6    Filed 09/21/19     Page 3 of 8
District/off: 1083-2          User: audrey                 Page 2 of 6                   Date Rcvd: Sep 19, 2019
                              Form ID: 309A                Total Noticed: 397


9341683        +Carrington Mortgage,    PO Box 3549,    Anaheim CA 92803-3549
9341684        +Cathy Gay,    15041 Sherwood Rd,    Overland Park KS 66224-3846
9341686        +Ceic Neiman,    10323 W 172th Terr,    Overland Park KS 66221-6600
9341687        +Cerise Woods,    12757 S Twilight Dr,    Olathe KS 66062-1792
9341688        +Chad Haines,    11007 W 99th St,    Overland Park KS 66214-2562
9341689        +Chanie Mitchell,    12420 Fint Street,    Overland Park KS 66213-2120
9341690        +Chelle Swanson,    14805 S Locust St,    Olathe KS 66062-2619
9341691        +Cheri Jackson,    10706 W 163rd Ter,    Overland Park KS 66221-8527
9341692        +Chris Brooks,    5623 Woodson,    Mission KS 66202-1942
9341693        +Chris Cahalan,    6509 W 101 Terr,    Overland Park KS 66212-1715
9341694        +Chris Greathouse,    13731 W 158th St,    Olathe KS 66062-4687
9341695        +Chrissie Mealy,    15500 Chadwick Street,    Overland Park KS 66224-3969
9341696        +Chrissy Green,    12310 S Shannan Ct,    Olathe KS 66062-5912
9341698        +Christi Metivier,    445 Hilcrest Rd East,    Shawnee KS 66217-8780
9341699        +Christie Novak,    9541 W 146th Street,    Overland Park KS 66221-2523
9341700        +Christina Fink,    10441 W 125 Ter,    Overland Park KS 66213-2172
9341701        +Christopher Bennett,    10546 King Street,    Overland Park KS 66214-2637
9341702        +Christy Claire,    11534 S Sumac St,    Olathe KS 66061-6041
9341703        +Christy Hunter,    9701 W 103rd Terr,    Overland Park KS 66212-5448
9341704        +Cindy Dealmeida,    8305 W 148th Street,    Overland Park KS 66223-2706
9341705        +Cindy Reinert,    2901 W 146th St,    Leawood KS 66224-5918
9341706        +Clarissa Gillen,    17845 Goddard St,    Overland Park KS 66221-6416
9341707        +Connie Couse,    5216 W 149th Street,    Overland Park KS 66224-3752
9341708        +Courtney Erdley,    14107 Pawnee Lane,    Overland Park KS 66224-1173
9341709        +Cristine Deibler,    6325 Theden Street,    Shawnee KS 66218-8976
9341710        +Crystal Marn,    12628 W 145th Street,    Olathe KS 66062-7800
9341711        +Cynthia Mason,    10601 W 144th Street,    Overland Park KS 66221-8153
9341712        +Cynthia Mendoza,    6945 Constance Street,    Shawnee KS 66216-3878
9341713        +Dallas Williams,    7307 Acuff St,    Shawnee KS 66216-3788
9341714        +Dana Schwartz,    14443 Chadwick St,    Overland Park KS 66224-3930
9341715        +Danica Tormohlen,    6332 Woodson Drive,    Mission KS 66202-4252
9341716        +Daniel Wambua,    15110 W 143rd Terr,    Olathe KS 66062-6600
9341717        +Danny Julian,    30940 W 90th St,    De Soto KS 66018-9515
9341718         Dara Tyler,    15523 Horton Lane,    Linwood KS 66052
9341719        +David Conrady,    10549 Blue Jacket St,    Overland Park KS 66214-3030
9341720        +David Dickey,    9714 Belinder Rd,    Leawood KS 66206-2243
9341721        +Dawn Keller,    11282 Hadley Street,    Overland Park KS 66210-2410
9341722        +Deb Myers,    15304 Iron Horse Circle,    Overland Park KS 66224-3851
9341723        +Debbie Petrak,    11313 Acuff Lane,    Lenexa KS 66215-4877
9341724        +Debra Adamous,    10215 Hemlock Dr,    Overland Park KS 66212-3454
9341725        +Debra Tadamous,    10215 Hemlock Dr,    Overland Park KS 66212-3454
9341726        +Desiree Preciado,    9800 W 104th St,    Overland Park KS 66212-5609
9341727        +Di Delaney,    445 Navajo Lane West,    Shawnee KS 66217-8693
9341728        +Diana Graham,    12132 chARDY sTREET,    Overland Park KS 66213-1463
9341729        +Dianne Peterson,    6805 Houser Drive,    Shawnee KS 66216-4307
9341731        +Don Ngo,    7709 W 144 Pl,   Overland Park KS 66223-2293
9341732        +Donna Townsend,    14751 W 141 St,    Olathe KS 66062-6586
9341734        +Emily Finlason,    2405 W 104 St,    Leawood KS 66206-2605
9341735       #+Erick Kabara,    875 N Somerset Terrace,    Apt 304,    Olathe KS 66062-5539
9341736        +Erika Velasquez,    13244 Falmouth St,    Leawood KS 66209-1905
9341737        +Fahima Salamoun,    15301 Perry,    Overland Park KS 66221-7509
9341738        +Frank Sanchez,    3610 W 155th Ct,    Overland Park KS 66224-3973
9341739        +Gaby Lucas,    16160 S. Heatherwood St.,    Olathe KS 66062-7864
9341740        +Gary Reckroat,    16291 South Locust St.,    Olathe KS 66062-3929
9341741        +Gina Beard,    11474 S Carbondale St,    Olathe KS 66061-4515
9341742        +Gina Spencer,    14708 Goodman Street,    Overland Park KS 66223-2140
9341743        +Ginger Parrish,    14556 S Constance St,    Olathe KS 66062-6596
9341744        +Ginger Snawerdt,    13215 W 84th St,    Lenexa KS 66215-2849
9341745        +Greg Schaefer,    10909 W 128th Place,    Overland Park KS 66213-4500
9341746        +Gregg Burgos,    2530 W 63rd Street,    Prairie Village KS 66208-1908
9341747        +Gregory Friz,    9742 Carbondale Sst,    Lenexa KS 66227-7260
9341748        +Heather Figous,    603 S Curtis St,    Olathe KS 66061-4623
9341749        +Heidi Andreasen,    20803 W 94th Street,    Lenexa KS 66220-3727
9341750        +Hongyan Song,    13289 Fairway St,    Leawood KS 66209-1672
9341751        +Hope Thornton,    11618 S Lewis Drive,    Olathe KS 66061-8462
9341752        +Howard Fowler,    310 Lakeshore Drive W,    Shawnee KS 66217-8523
9341754       #+Imtiaz Uddin,    24190 W 121 Street,    Olathe KS 66061-6222
9341757       #+Jaime Pecina,    8364 Carter St,    Overland Park KS 66212-4415
9341758         James Weaver,    21281 W 107th Terrace,    Olathe KS 66061
9341759        +James Westphal,    4101 W 102nd St,    Overland Park KS 66207-3614
9341760        +Jamie Hofman,    9915 W 145th Court,    Overland Park KS 66221-7566
9341761        +Jamine Cotter-Brown,    15726 Ash St,    Overland Park KS 66224-3537
9341762        +Jane Berry,    14161 W 149th Terr,    Olathe KS 66062-3397
9341763        +Jane Larson,    13104 Meadow Ln.,    Leawood KS 66209-1941
9341764        +Janee Ackerley,    20357 W 220th Terr,    Spring Hill KS 66083-4081
9341766        +Jannine Held,    4008 W 100th Place,    Overland Park KS 66207-3737
9341767        +Jasmine Kaplan,    10224 Dearnorn Dr,    Overland Park KS 66207-3007
9341768        +Jason Norberg,    350 Terrace Trail West,    Shawnee KS 66217-8697
9341769       #+Jason Pinkley,    8802 W 155th Terrace,    Overland Park KS 66221-9705
9341770        +Jay Miller,    14817 Meadow Lane,    Overland Park KS 66224-4615
                         Case 19-22004        Doc# 6     Filed 09/21/19     Page 4 of 8
District/off: 1083-2          User: audrey                  Page 3 of 6                   Date Rcvd: Sep 19, 2019
                              Form ID: 309A                 Total Noticed: 397


9341771        +Jaylene Lambert,    12308 Nieman Rd,     Overland Park KS 66213-2124
9341772        +Jeff Mullins,    4250 W 150th Terr,     Overland Park KS 66224-9538
9341773        +Jeffrey Ballman,    13880 S Seminole Dr,     Olathe KS 66062-4548
9341774        +Jennifer Campbell,    15449 Ironhorse circle,     Overland Park KS 66224-3853
9341775        +Jennifer Dauarneim,    15403 Maple St,     Overland Park KS 66223-3261
9341776       #+Jennifer Dukke,    5113,    W 162nd St,    Stilwell KS 66085-7808
9341778        +Jennifer Fontaine,    5538 Outlook St,     Mission KS 66202-1915
9341779        +Jennifer Ison,    14033 Cedar Street,     Overland Park KS 66224-3854
9341780        +Jennifer Kolell,    10700 W. 146th St.,     Overland Park KS 66221-7575
9341781        +Jennifer Mckee,    21604 W 98 Terr,     Lenexa KS 66220-2685
9341782        +Jennifer Ruhnke,    19601 Newton Ave,     Stilwell KS 66085-9338
9341783        +Jennifer Schneider,    9436 W 162nd Street,     Stilwell KS 66085-6205
9341784        +Jenny Cheung,    7406 W 145th Terr,     Overland Park KS 66223-2197
9341785        +Jenny Voysey,    4300 W 90th Terr,    Overland Park KS 66207-2338
9341786        +Jerome Brunellie,    12326 S Locust Cir,     Olathe KS 66062-1126
9341787        +Jerry Miller,    16016 Rosewood Street,     Stilwell KS 66085-9369
9341788        +Jessica Connolly,    540 E 126th Terr,     Olathe KS 66061-2732
9341789        +Jhoshua Winkler,    6945 Beverly Street,     Overland Park KS 66204-1528
9341790        +Jill Ackerman,    14102 Manor Dr,    Overland Park KS 66224-4504
9341791        +Jill Hughes,    13905 Fontana St,    Overland Park KS 66224-3648
9341792        +Jill Schaffer,    9318 W 155th Terrace,     Overland Park KS 66221-9711
9341793        +Jill Walesh,    9100 W 158th St,    Overland Park KS 66221-7585
9341794        +Jim Turner,    14823 Birch St,    Overland Park KS 66224-3760
9341795        +JoAnn Stovall,    14817 W 84th Ter,     Lenexa KS 66215-4148
9341796        +Jody Demo,    14455 Chadwick St,    Overland Park KS 66224-3930
9341797        +Joe Martines,    16417 S Rosehill Street,     Overland Park KS 66221-8473
9341798        +John Ashcraft,    10514 W 159th Terr,     Overland Park KS 66221-8549
9341799        +John Groebe,    15870 W 158th St,    Olathe KS 66062-6786
9341800        +John Kramer,    11829 W. 100th Terr.,     Overland Park KS 66214-2442
9341801        +Johnson County Dist. Attorney,     C/o Emilie Burdette, ADA,     100 N. Kansas Avenue,
                 Olathe KS 66061-3273
9341802        +Johnson County Wastewater,     11811 S Sunset Dr., Ste. 2500,     Olathe KS 66061-7061
9341803        +Joy Lavid,    14516 Howe Drive,    Overland Park KS 66224-3670
9341804        +Joy Skeens,    13931 W 76th Circle,     Shawnee KS 66216-4235
9341805         Julie Baker,    4101 Grant Lane,    Overland Park KS 66212
9341806        +Julie Conway,    4011 W 97th Street,     Overland Park KS 66207-3519
9341807        +Julie Johnson,    10210 Century Ln,     Lenexa KS 66215-1804
9341808        +Julie Kaemmer,    12312 Bradshaw Street,     Overland Park KS 66213-4933
9341809       #+Julie Macey,    13901 Nicklaus Drive,     Overland Park KS 66223-2999
9341810        +Julie Ruvalcava,    13920 West 72nd St,     Shawnee KS 66216-3752
9341812        +Kara Smith,    14521 Woodson,    Overland Park KS 66223-1154
9341813        +Karen Elliott,    12321 Wedd St,    Overland Park KS 66213-1815
9341814        +Karen Kopulos,    3716 W. 140th St.,     Overland Park KS 66224-3039
9341815        +Karen Samuelson,    6190 Goebel St,     Stilwell KS 66085-9302
9341816        +Katherine Demetriou,     2828 W 91st Street,    Leawood KS 66206-1842
9341817        +Katherine Maher,    8835 W 175th Street,     Overland Park KS 66221-6494
9341818        +Katherine Ridings,    14607 W 49th St,     Shawnee KS 66216-5162
9341819        +Katherine Spitler,    13405 W 142nd Street,     Overland Park KS 66221-2869
9341820        +Kathryn Harter,    2278 W Layton Dr,     Olathe KS 66061-6859
9341821        +Kathy Baker,    8807 W 115th Ter,    Overland Park KS 66210
9341822        +Kathy Pinter,    3413 W 122nd St,    Leawood KS 66209-2144
9341823        +Katie Cook,    14056 S Hagan St,    Olathe KS 66062-5866
9341824        +Katie Easley,    650 E Bluebird St,     Gardner KS 66030-1829
9341608        +Katie Maupin,    8108 Wenonga Road,     Leawood KS 66206-1147
9341825        +Katrina Hull,    7209 Park St,    Overland Park KS 66216-3712
9341826        +Katy Jordan,    12908 Rosewood Dr,    Leawood KS 66209-1897
9341827        +Kelli Campbell,    12616 Pawnee LN S,     Leawood KS 66209-1446
9341828        +Kelli Chop,    12304 Russell St,    Leawood KS 66209-2531
9341829        +Kelly Dehnert,    9727 Carbondale St,     Lenexa KS 66227-7260
9341830        +Kelly Shoaf,    10568 Gillette St,    Lenexa KS 66215-2158
9341831        +Kelly Skinner,    16401 S Monrovia St,     Overland Park KS 66221-7941
9341832        +Kenna Davey,    12912 W 122nd Terr,     Overland Park KS 66213-4810
9341833        +Kerry Miller,    2900 W 93rd Street,     Leawood KS 66206-1811
9341834        +Kevin Kaufman,    10815 W 140th Terr,     Overland Park KS 66221-8085
9341835        +Kim Bailey,    6930 Albervan St,    Shawnee KS 66216-2332
9341836        +Kim Boozer,    7514 Lamar Ave Apt 86,     Overland Park KS 66208-4559
9341837        +Kim Dekker,    7814 Howe Dr,    Prairie Village KS 66208-4228
9341838        +Kim Salih,    12408 W 120th St apt 623,     Overland Park KS 66213-4863
9341839        +Kim Smith,    12333 Mapple St,    Leawood KS 66209-2792
9341840        +Kim Westerfield,    13224 Woodson St,     Leawood KS 66209-3818
9341841       #+Kimberly Tonkin,    13912 Brair Dr,     Overland Park KS 66224-3595
9341842        +Kirk Hechler,    14467 Chadwick St,     Overland Park KS 66224-3930
9341843        +Krista Meinheit,    9211 W 155th Court,     Overland Park KS 66221-9716
9341844        +Krista Wheeler,    15957 W 160th St,     Olathe KS 66062-3181
9341845        +Kristen Blasen,    14115 Mohawk Rd,     Overland Park KS 66224-1123
9341846        +Kristi Whiteside,    6808 W 255th St,     Louisburg KS 66053-6243
9341847        +Kristin Cook,    14624 Broadmoor St Apt 13201,     Overland Park KS 66223-2445
9341848        +Kristin Hill,    8605 W 152nd Terrace,     Overland Park KS 66223-2184
9341849        +Kristina Schieffer,    3532 W 92nd Place,     Leawood KS 66206-1732
9341850        +Kristine Merrill,    14220 W 142nd Street,     Olathe KS 66062-5860
                         Case 19-22004        Doc# 6     Filed 09/21/19      Page 5 of 8
District/off: 1083-2          User: audrey                 Page 4 of 6                  Date Rcvd: Sep 19, 2019
                              Form ID: 309A                Total Noticed: 397


9341851        +Kyle Kempker,    12712 W 142nd Street,    Overland Park KS 66221-8074
9341852        +Lance Burton,    14535 S Cody St,    Olathe KS 66062-8109
9341853        +Larry Smith Jr,    10817 W 106 St,    Overland Park KS 66214-3062
9341854        +Laura Coup,    13222 Benson St,    Overland Park KS 66213-3650
9341855        +Laura Medlock,    9729 Sunset Circle,    Lenexa KS 66220-3726
9341856        +Leonor Stockwood,    12105 Pawnee Ln,    Leawood KS 66209-2118
9341857        +Lindsay Dreitzler,    13024 Flint St,    Overland Park KS 66213-4459
9341858        +Lindsay Hargens,    8128 Meadow Lane,    Leawood KS 66206-1225
9341859        +Lisa Bergeron,    4611 Roberts St,    Shawnee KS 66226-2471
9341860        +Lisa Cook,    3700 Shawnee Mission Parkway,    Mission KS 66205-2712
9341861        +Lisa DeFever,    16201 Garnett St,    Overland Park KS 66221-2954
9341862        +Lisa Everhart,    12329 Beverly Street,    Leawood KS 66209-2761
9341863        +Lisa Foley,    4227 W 104 Ter,    Overland Park KS 66207-4008
9341864        +Lisa Madsen,    7412 Constance Street,    Shawnee KS 66216-5506
9341865        +Lisa Schifman,    4800 W 150th St,    Overland Park KS 66224-3402
9341866        +Lisa Swarts,    4203 W 151st St,    Overland Park KS 66224-9712
9341867        +Lorel Brown,    8905 E Lamar Ave,    Overland Park KS 66207-2023
9341868        +Lori Nickell,    14701 Sherwood Rd,    Overland Park KS 66224-3840
9341869        +Luke Wilson,    14410 Briar St,    Overland Park KS 66224-3750
9341870       #+Lynne Herz;berg,    15317 Robinson St,    Overland Park KS 66223-2843
9341871        +Maneesh Leathers,    14409 Reeder St.,    Overland Park KS 66221-8183
9341872        +Marcy Woodhouse,    8304 W 144th Pl,    Overland Park KS 66223-1378
9341873        +Margie Matheny,    15716 Howe Street,    Overland Park KS 66224-3879
9341874        +Marilyn Koettker,    9515 West 146th Terrace,    Overland Park KS 66221-2539
9341875        +Marina Ganter,    12337 Mapple St,    Leawood KS 66209-2792
9341876        +Marita Sheeran,    9219 Belinder Rd,    Leawood KS 66206-1815
9341877         Mark & Jackie Paikowski,    108415 Hastings St,    Olathe KS 66061
9341878        +Mark Waris,    9700 Linden St,    Overland Park KS 66207-3360
9341879        +Mark White,    14604 Mohawk Circle,    Overland Park KS 66224-3710
9341880        +Marla Hoehn,    8301 Bridle Dale Circle,    Lenexa KS 66220-3226
9341881        +Marvin Wesley,    10253 Reeder St,    Overland Park KS 66214-2613
9341882        +Mary Allen,    17524 W 70th St,    Shawnee KS 66217-9434
9341883        +Mary Boessen,    2708 W 140th Street,    Overland Park KS 66224-3940
9341884        +Mary Fox,    12635 Juniper Circle,    Leawood KS 66209-3132
9341885        +Mary Jenn Amato,    2905 W 131st Street,    Leawood KS 66209-1921
9341886        +Mary Johnston,    6815 Hadley St,    Overland Park KS 66204-1233
9341887        +Mary Kuklenski,    8421 Fontana,    Overland Park KS 66207-1827
9341888        +Mary Privitera,    2101 Arno Rd,    Prairie Village KS 66208-2248
9341889        +Mary Taylor,    2503 W 70th Terrace,    Prairie Village KS 66208-2743
9341890        +Matt Edwards,    20995 S Walker Rd,    Spring Hill KS 66083-8439
9341891        +Maureen Bergeman,    15058 Granada Rd,    Overland Park KS 66224-3708
9341892        +Mel Bright,    5415 W 164th street,    Stilwell KS 66085-8121
9341893        +Melissa Budz,    3808 W 155th Street,    Overland Park KS 66224-3989
9341894        +Melissa Lunney,    24328 W. 108 Terr.,    Olathe KS 66061-7573
9341895        +Melissa Madden,    8101 W 149th Street,    Overland Park KS 66223-2716
9341896         Melissa Sanders,    7208 Hardy St,    Overland Park KS 66204
9341897        +Michael Lemke,    14104 Bluejacket St,    Overland Park KS 66221-8175
9341898        +Michael Peterson,    5304 Halsey st,    Shawnee KS 66216-1340
9341899        +Michelle Fan,    13141 Birch St,    Leawood KS 66209-2917
9341900        +Michelle Hogerty,    7504 El Monte Circle,    Prairie Village KS 66208-4300
9341901        +Michelle Portsche,    24085 W 114th Pl,    Olathe KS 66061-8454
9341902        +Michelle Price,    16313 Barton Street,    Overland Park KS 66221-6911
9341903        +Mike Dyess,    8410 W 128th St,    Overland Park KS 66213-3718
9341904        +Mike Gracik,    14312 Stearns St,    Overland Park KS 66221-7544
9341905        +Mike Lydic,    4109 W. 150th St.,    Overland Park KS 66224-3674
9341906        +Mike Toal,    12120 Norwood Rd,    Leawood KS 66209-1205
9341908        +Mindy Cogdill,    12461 Solomon Rd,    Olathe KS 66061-7569
9341909        +Mitzi Dulan,    14330 Juniper Street,    Overland Park KS 66224-3747
9341910        +Mitzi Pfannenstiel,    8824 Aberdeen,    Leawood KS 66206-1614
9341911        +Mitzi Pfannenstiel,    8824 Aberdeen Dr,    Leawood KS 66206-1614
9341912        +Mojdeh Barnes,    9143 W 131st Terr,    Overland Park KS 66213-3099
9341913        +Monique De La Torre,    2805 W 89th Street,    Leawood KS 66206-1610
9341914        +Moriah Logan,    5809 Antioch Road,    Mission KS 66202-2018
9341915       #+Nageswara Valluru,    5845 W 145th St,    Overland Park KS 66223-1152
9341916        +Nancy Price,    9849 Woodson Drive,    Overland Park KS 66207-2847
9341917        +Natalie Senglaub,    13226 Beverly St,    Leawood KS 66209-3813
9341918        +Nicole Novak,    14516 Floyd Street,    Overland Park KS 66223-2267
9341919        +Pamela Watson,    5826 Lowell St,    Mission KS 66202-2250
9341920        +Pan McCoy,    6101 Lakecrest Drive,    Shawnee KS 66218-9286
9341921        +Pat Brown,    25635 W 127th St,    Olathe KS 66061-9231
9341922        +Pat Dierks,    15520Windsor St,    Overland Park KS 66224-5904
9341923        +Patricia Brown,    10231 Connell Drive,    Overland Park KS 66212-5320
9341924        +Patrick Bakker,    8904 W 148th Terr,    Overland Park KS 66221-9360
9341925        +Patrick Carr,    12618 Wenonga Lane,    Leawood KS 66209-1420
9341926        +Paul Fournier,    11730 Monrovia St,    Overland Park KS 66210-1396
9341927        +Paul Lavery,    14617 W 91st Street,    Lenexa KS 66215-2933
9341928        +Paul Snyder,    15455 Iron Horse Cir,    Overland Park KS 66224-3853
9341929        +Paula Farris,    5011 W 147th Street,    Overland Park KS 66224-3767
9341930        +Paula Shreve,    24430 W 61st Terr,    Shawnee KS 66226-3200
9341931        +Peggy Rowe,    9605 Meadow Lane,    Leawood KS 66206-2258
                         Case 19-22004        Doc# 6    Filed 09/21/19      Page 6 of 8
District/off: 1083-2          User: audrey                  Page 5 of 6                   Date Rcvd: Sep 19, 2019
                              Form ID: 309A                 Total Noticed: 397


9341932        +Rachel Hartman,    6405 Noreston St,     Shawnee KS 66218-8974
9341933        +Raju Sabapathy,    9408 W 145th Terr,     Overland Park KS 66221-2558
9341934        +Renee Bartholome,     12923 Connell Dr,     Overland Park KS 66213-3233
9341935        +Renee Mauer,    13024 El Monte Street,      Leawood KS 66209-2381
9341936        +Richard Jacobson,     6803 West 132st,    Leawood KS 66209-3910
9341937        +Richard Seagraves,     14104 Nicklaus Drive,     Overland Park KS 66223-3349
9341938        +Risha Flannagan,    9905 W 145th St,     Overland Park KS 66221-7515
9341939        +Rob Dickerson,    16140 S Summertree Lane,      Olathe KS 66062-7061
9341940       #+Robert Cullen,    13917 Mackey St,     Overland Park KS 66223-1317
9341942        +Robert Gardner,    13902 W 72nd Court,      Shawnee KS 66216-3758
9341943        +Robert Keating,    3402 W 127th Street,      Leawood KS 66209-1474
9341944        +Roberta Pierce,    5801 W 100th Street,      Overland Park KS 66207-2911
9341945        +Robyn Inzerillo,    29812 W 185th St,     Gardner KS 66030-9173
9341946        +Roger Hays,    9000 W 104th St,     Overland Park KS 66212-4308
9341947        +Russell Sakati,    14906 W 71st St,     Shawnee KS 66216-3734
9341948         Ryan Wasinger,    9702 W 145th Street,      Overland Park KS 66221
9341949        +Sabrina Caldwell,     5712 W 146 Street,     Overland Park KS 66223-1222
9341950        +Sally Rice Carter,     10900 W 95th Terr,     Overland Park KS 66214-2246
9341951        +Sandy Byrd,    6915 Beason Street,     Overland Park KS 66204-1138
9341952        +Sandy Rodriguez,    2220 W Grace Street,      Olathe KS 66061-6025
9341953        +Sara Quirk,    15113 S Blackfeather,     Olathe KS 66062-3309
9341954        +Sarah McQueary,    13913 Howe Drive,     Overland Park KS 66224-4501
9341955        +Scott Keen,    15440,    S Alcan Street,     Olathe KS 66062-5874
9341956        +Scott Levinson,    14559 Chadwick St.,      Overland Park KS 66224-3961
9341957        +Scott Norman,    17900 Beryyhill Drive,      Stilwell KS 66085-9507
9341958        +Scott Wittman,    16545 W 156th Terrace,      Olathe KS 66062-3899
9341959        +Sean Garrett,    14301 Flint Street,     Overland Park KS 66221-8051
9341960        +Shanna Berning,    4941 W 162nd Street,      Stilwell KS 66085-7810
9341961        +Shawna Boswell,    906 N Cedarcrest Drive,      Olathe KS 66061-9200
9341962        +Shea Ralph Paredes,     15535 W 81st Street,     Lenexa KS 66219-1817
9341963         Shearon Nowak,    5210 W 162nd Street,      Stilwell KS 66085
9341964        +Sheela Avva,    6712 W 146th Terr # 4702,      Overland Park KS 66223-3825
9341965        +Shelley Sweeney,    6210 W 158th Place,      Overland Park KS 66223-3488
9341966        +Stacey Colangelo,     5019 W 147th St,    Overland Park KS 66224-3767
9341967        +Staci Henry,    9505 W 147th St,     Overland Park KS 66221-9691
9341968        +Stacy Cahalan,    6509 W 101 Terr,     Overland Park KS 66212-1715
9341969        +Stacy Ruvalcava,    13920 W 72nd St,     Shawnee KS 66216-3752
9341971        +Stephanie Cain,    11617 Carter St,     Overland Park KS 66210-1966
9341972        +Stephen Altman,    20760 W 108th Street,      Olathe KS 66061-3195
9341973        +Steve Gaddie,    3703 W 141st,    Overland Park KS 66224-1122
9341974        +Steven Brimacombe,     14401 W Maple St,     Overland Park KS 66223-1256
9341975        +Susan Waeitermann,     8104 Swarnor Dr,     Lenexa KS 66219-1192
9341976        +Susan Waeltermann,     8104 Swarner Dr,     Lenexa KS 66219-1192
9341977        +Suzanne Rains,    18722 W 98th terrace,      Lenexa KS 66220-8321
9341978        +Swetha Kukkala,    13181 Hadley St Apt 2522,      Overland Park KS 66213-5167
9341979        +Ted Wightman,    14028 W 157th Terr,     Olathe KS 66062-4696
9341980        +Teri Boyd,    21825 W 121st Place,     Olathe KS 66061-6378
9341981        +Terry Pulliam,    9717 High Dr,     Leawood KS 66206-2324
9341982        +Tessa Williams,    10912 W 99th Pl,     Overland Park KS 66214-2550
9341983        +Thomas Lancaster,     12821 Catalina Street,     Leawood KS 66209-3328
9341984        +Tiffany Savage,    20631 W 88th Street,      Lenexa KS 66220-3367
9341985        +Tiffany Wilson,    10122 Mapple Drive,      Overland Park KS 66207-3141
9341986        +Tim Green,    9817 Prairie Creek Rd,     Lenexa KS 66220-3742
9341987        +Tina May,    13206 Walmer Street,     Leawood KS 66209-3623
9341988         Todd Kudrna,    10804,    W. 158th,    St.,    Overland Park KS 66221
9341989        +Toni Skelton,    7801 Howe Dr,    Prairie Village KS 66208-4229
9341990        +Tony Shapiro,    10213 Howe Dr,     Leawood KS 66206-2418
9341991        +Tori Karn,    15625 Overbrook Lane,     Overland Park KS 66224-9603
9341992        +Tracey Brock,    12704 W 132nd St,     Overland Park KS 66213-4016
9341993        +Tracey Fritz,    16288 S Lennox Street,      Olathe KS 66062-4042
9341994        +Tracie Roland,    11620 W 158th St,     Overland Park KS 66221-7109
9341995        +Tracy Miller,    1425 W Ferrel St,     Olathe KS 66061-4115
9341997        +Tricia Pikey,    15434 Ioronhorse Circle,      Overland Park KS 66224-3852
9341996        +Tricia Pikey,    15434 Ironhorse Circle,      Overland Park KS 66224-3852
9341998        +Troy Illum,    15574 S Hagan St,     Olathe KS 66062-7704
9341999        +Ursula Moreno,    7575 W 106th Street,      Overland Park KS 66212-5920
9342000        +Vanessa Lehman,    12525 S Sunray Drive,      Olathe KS 66061-5969
9342001        +Vernon Holbert,    4908 W 157th Pl,     Overland Park KS 66224-3569
9342002        +Veronica Marrs,    10811 W 140th Terr,      Overland Park KS 66221-8085
9342003        +Vickie Wiedenmann,     37210 Ruckville Rd,     Louisburg KS 66053-4552
9342004        +Wayne Freeman,    14286 W 142nd St,     Olathe KS 66062-5860
9342005        +Wendy Foil,    15324 Lowell Ave,     Overland Park KS 66223-2765
9342006        +Will Walters,    13808 Richards St,     Overland Park KS 66221-2890
9342007        +Xin Xiao,    11700 Norwood Drive,     Leawood KS 66211-3002
9342008        +Zoey Davis,    17921 W 158th St,     Olathe KS 66062-5046




                         Case 19-22004        Doc# 6      Filed 09/21/19     Page 7 of 8
District/off: 1083-2                  User: audrey                       Page 6 of 6                          Date Rcvd: Sep 19, 2019
                                      Form ID: 309A                      Total Noticed: 397


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bankruptcy@wagonergroup.com Sep 19 2019 21:47:12       Jeffrey L. Wagoner,    W M Law,
                 15095 W. 116th Street,   Olathe, KS 66062
tr             +EDI: QCJREDMOND.COM Sep 20 2019 01:38:00      Christopher J. Redmond,     Redmond Law Firm, LLC,
                 6731 West 121st St., Suite 226,    Overland Park, KS 66209-2003
ust            +E-mail/Text: ustpregion20.wi.ecf@usdoj.gov Sep 19 2019 21:47:55        U.S. Trustee,
                 Office of the United States Trustee,    301 North Main Suite 1150,     Wichita, KS 67202-4811
9341685        +EDI: CCS.COM Sep 20 2019 01:38:00      CCS COLLECTIONS,    725 CANTON STREET,
                 Norwood MA 02062-2679
9341730        +E-mail/Text: bankruptcy.bnc@ditech.com Sep 19 2019 21:47:49       DITECH FINANCIAL LLC,
                 PO Box 94710,   Palatine IL 60094-4710
9341753         EDI: IIC9.COM Sep 20 2019 01:38:00      IC Systems,    P.O. Box 64437,    Saint Paul MN 55164-0437
9341756         EDI: IRS.COM Sep 20 2019 01:38:00      Internal Revenue Service,
                 Centralized Insolvency Operati,    PO Box 7317,    Philadelphia PA 19101-7317
9341811        +E-mail/Text: KDOR_KSBANKRUPTCY@KS.GOV Sep 19 2019 21:48:21       Kansas Department of Revenue,
                 Civil Tax Enforcement,   PO Box 12005,    Topeka KS 66601-3005
9341907        +E-mail/Text: bkty@msfirm.com Sep 19 2019 21:47:48       Millsap & Singer,
                 C/o Christinea E, Carr, Esq.,    612 Spirit Drive,    Chesterfield MO 63005-1259
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9341650           Beth Andry,    5410 W 164th Street,    KS 66084
9341755*          Internal Revenue Service,    Centralized Insolvency Operati,    Post Office Box 7346,
                   Philadelphia PA 19101-7346
9341697        ##+Christa Fisher,    6112 W 157th St,    Overland Park KS 66223-3485
9341733        ##+Doreen Hansen,    13909 Mackey St,    Overland Park KS 66223-1317
9341765        ##+Janet Koziol,    15300 Iron Horse Cir.,    Overland Park KS 66224-3851
9341777        ##+Jennifer Fallon,    9700 W 145th Ter,    Overland Park KS 66221-2543
9341941        ##+Robert Garcia,    7718 W 144th Ter,    Overland Park KS 66223-2131
9341970        ##+Stacy Sawyer,    1064 N Logan St,   Olathe KS 66061-6320
                                                                                                TOTALS: 1, * 1, ## 6

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 19, 2019 at the address(es) listed below:
              Christopher J. Redmond   christopher.redmond@christopherredmondlawfirm.com,
               cindy@christopherredmondlawfirm.com;cjredmond@ecf.axosfs.com;MO26@ecfcbis.com
              Jeffrey L. Wagoner   on behalf of Debtor Herbert C Harder bankruptcy@wagonergroup.com,
               wmlecf@gmail.com;wjr52985@notify.bestcase.com;bankruptcy@wagonergroup.comr52985@notify.bestcase.c
               om
              U.S. Trustee   ustpregion20.wi.ecf@usdoj.gov
                                                                                             TOTAL: 3




                                Case 19-22004            Doc# 6       Filed 09/21/19           Page 8 of 8
